Citation Nr: 1450387	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-29 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a service-connected low back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

3.  Entitlement to an initial compensable evaluation, and an evaluation in excess of 10 percent from September 29, 2009, to the present, for service-connected left knee chondromalacia.

4.  Entitlement to an initial compensable evaluation, and an evaluation in excess of 10 percent from September 29, 2009, to the present, for service-connected right knee chondromalacia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
an August 2008 rating decision by the Waco, Texas, VA RO, which granted service connection for a low back disability and chondromalacia of the left and the right knee.

In March 2011, the Board denied the Veteran's claim for an increased initial rating
for a low back disability and remanded the Veteran's left and right knee claims.  

In April 2012, the RO increased the evaluations assigned to the Veteran's service-connected chondromalacia of the right and the left knees to 10 percent each, effective September 29, 2009.  Since the RO did not assign the maximum disability ratings possible, the appeals for higher evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In an Order in January 2013, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision for further proceedings consistent with its decision.  The Court noted that it lacked jurisdiction over the Veteran's left and right knee claims, as they were remanded for further development.  In October 2013 and February 2014, the Board remanded the Veteran's back disability claim for further development.

The Veteran's knee disability claims were not addressed in the October 2013 or the February 2014 Board determinations.  However, as these issues have neither been decided in a final Board decision or withdrawn by the Veteran, they remain on appeal before the Board.  

The Board notes that the Veteran was denied entitlement to TDIU in a January 31, 2013, letter.  In November 2013, the Veteran indicated that he disagreed with the denial of this claim.  The Veteran has not been afforded a statement of the case (SOC) addressing this issue.  

The issues of entitlement to TDIU; entitlement to an initial compensable evaluation, and an evaluation in excess of 10 percent from September 29, 2009, to the present, for service-connected left knee chondromalacia; and entitlement to an initial compensable evaluation, and an evaluation in excess of 10 percent from September 29, 2009, to the present, for service-connected right knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On October 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal of the issue of entitlement to an increased evaluation for a service-connected low back disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an increased evaluation for a service-connected low back disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an increased evaluation for a service-connected low back disability is dismissed.


REMAND

With regard to the Veteran's increased rating claims for his service-connected left and right knee chondromalacia, the Board notes that these claims were remanded for further development in March 2011.  The requested development was conducted, and the Veteran was provided a supplemental statement of the case (SSOC) in April 2012.  

Subsequently, the RO continued to develop the claims, with additional medical evidence received from the Veteran's representative in May 2012 and a VA examination conducted in November 2012.  In a January 2013 letter, in pertinent part, the RO stated that the evidence did not warrant a change in the disability ratings for the knee conditions.  However, no SSOC concerning the Veteran's knee disabilities claims was issued.  See 38 C.F.R. § 19.31(b)(1) (which stipulates that an SSOC will be furnished if the RO receives additional pertinent evidence after a SOC or most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  The Veteran is entitled to such a SSOC that reflects consideration of the additional pertinent evidence.  38 C.F.R. § 19.31(b)(1).  It appears this issue was somehow overlooked as the RO continued to process numerous additional claims in 2012 and 2013.

With regard to the Veteran's claim for entitlement to TDIU, as noted, he filed a notice of disagreement in November 2013 with a January 2013 denial.  It is not clear from the Veteran's statement that he realizes he is already being paid 100 percent disability compensation from March 2011 due to the combined schedular ratings for his service-connected disabilities.  Regardless, he has not been afforded a statement of the case (SOC) addressing this issue, which must be done.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative a statement of the case on the 2013 denial of TDIU.  Inform him of his appellate rights. 

2. Provide the Veteran and his representative with a SSOC on the knee ratings and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


